Title: From James Madison to Thomas Jefferson, 10 April 1824
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Montpellier Apl. 10. 1824
        
        I inclose the letter dated Jany 24. 1796 referred to in your memorandum. You will observe that it acknowledges two of mine, one of Decr 27.

1795. the other of Jany 10. 1796. As these are not among the letters from me to you, which you were so good as to transfer from your files to mine, and as it may be proper for me to examine them, for the reasons you wished a return of the one inclosed, I must request the favor of you to see whether they may not have been left behind, and if so, to forward them. It is possible that others may also have been overlooked. Health & all other happiness
        
          James Madison
        
      